Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to applicant's Arguments/Remarks filed 02/24/2021, claims 16-30 are pending and claims 4-7, 11-13, 17-18, 21-36, and 45-52 are originally cancelled. 
Response to Arguments

     Response to applicant’s argument with respect to the specification title objection is moot as the amendment to the specification title overcome the objections, therefore, Specification Objections withdrawn.  
      Response to applicant’s argument with respect to the rejected claims 16 - 28 is moot as the amendment to claims overcomes the claim rejections, therefore, the Claim Rejections - 35 U.S.C. § 103 (AIA ) with respect to claims 16 - 28 withdrawn, and claims are rejected under new ground of rejection(s) as necessitated by Applicant's amendments.  
     Response to applicant’s argument with respect to the objected claims 29 and 30 is moot as indicated in previous office action that these claims are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

    Claims 16-30 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In independent claim 1 that includes it’s dependent claims the added phrase “gap having a predetermined fixed size” is not properly described in the application as filed, the applicant specification does not specifically states any gap having fixed size, for example “the display 112 is located between the cover 106 and the chassis 114. The substrate 116 includes at least one dielectric layer. The gap 126 can be filled with a dielectric material to provide further advantages” (Applicant’s specification, page 7, lines 18-20), however, there is nowhere in the specification any discussion regarding gap having a predetermined fixed size”. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

     Claim 16 - 28 are rejected under Claim Rejections - 35 U.S.C. § 103 (AIA ) as being unpatentable over Chiang (Chiang et al., U. S. Publication No. 20100321249) in view of Ou (Ou, U. S. Publication No. 20160351996), and further, in view of Toyomaki (Toyomaki, U. S. Publication No. 20090225050).       Regarding independent claim 16, Chiang discloses a communication device (e.g., Fig. 1, communication device (10), prg. [0016]) comprising a housing (e.g., Fig. 1, communication device (10) housing (12)), the housing comprising a front and a surrounding electrically conductive frame (e.g., Fig. 5, prg. [0020], communication device (10) housing electrically conductive frame (320), the front comprising a dielectric cover (e.g., Fig. 5, the dielectric cover (30)), and the housing accommodates (e.g., Fig. 1, communication device (10) housing (12)): a display covered by the cover (e.g., Fig. 5, display (16) covered by cover (30)); an electrically conductive chassis (e.g., Fig. 5, the conductive chassis (32, 36)); at least one substrate (e.g., prg. [0038], the membrane and coating) comprising at least one feeding element (e.g., Fig. 5, “transmission line 22 is used to convey signals between antenna structure 20 and circuitry 18. Communications path 22”); along at least a part of the frame (e.g., Fig. 5, part of housing frame (32)), and between the display (e.g., Fig. 5, display (16)) and the at least one substrate (e.g., Fig. 5 (20)), the chassis (e.g., Fig. 5, chassis (32 and 62)) and the frame (e.g., Fig. 5, part of housing frame (32)) are separated from one another by a dielectric-filled intermediate space (e.g., Fig. 5, dielectric part of members (28)); along the part of the frame (e.g., Fig. 5, part of housing frame (32)) and between the cover (e.g., Fig. 5, cover (30)) and the dielectric-filled intermediate space (e.g., Fig. 5, dielectric part of members (28)), the display (e.g., Fig. 5, display (16)) is separated from the frame (e.g., Fig. 5, part of housing frame (32)) by a gap (e.g., Fig. 5, gap (70)), said gap having a predetermined fixed size (e.g., prg. [0013], lines 7-8, [0056], lines 10-11); wherein the dielectric-filled intermediate space (e.g., Fig. 5, dielectric part of members (28)), together with the frame (e.g., Fig. 5, part of housing frame (32)) and the chassis (e.g., Fig. 5, chassis (32 and 62)), form at least one waveguide structure (e.g., Fig. 5, dielectric part of members (28)) extending between the at least one substrate (e.g., Fig. 5 (20)) and the gap (e.g., Fig. 5, gap (70)).      Although, Chiang discusses the chassis that include the structural hardware suing coating and membrane, however, does not specifically use the term “substrate”, therefore, for clarification, a secondary reference Ou is introduced, in related art dealing with communication device hardware structure (e.g.,. prg. [0010], [0036]), Ou teaches wireless communication device with antenna structure using substrate (e.g., prg. [0010], lines 1-4), further, Chiang and Ou does not specifically teach “fixed size” gap, in related art dealing with communication device hardware structure (e.g., prg. [0004], lines 5-9), Toyomaki teaches device display panel with chassis frame and a “fixed gap” (e.g., prg. [0006], lines 1-5, [0038], lines 14-16).      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Ou’s wireless communication device and antenna structure substrate, and Toyomaki’s display/frame separation “fixed gap” with Chiang’s communication device having display and frame separation gap to provide the communication structure with substrate and fixed gap that improves display connection with electronic device and to maintain display quality (e.g., Toyomaki, prg. [0038], lines 14-16, [0014], lines 15-17), and to improves communication system transmission/connectivity (e.g., Ou, prg. [0009], [0010]).      Regarding claims 17, 18, 19, and 20, Chiang in view of Ou, and further, in view of Toyomaki teach all the limitations in claim 16, and further, Chiang teaches wherein the feeding element is connected to a radio frequency integrated circuit via a feedline (e.g., Fig. 5, “transmission line 22 is used to convey signals between antenna structure 20 and circuitry 18. Communications path 22”), wherein the at least one substrate is adjacent to one side of the frame (e.g.  Fig. 3, elements (32, 52, 54), prg. [0058]), wherein the housing accommodates a main printed circuit board, and part of the chassis is located between the display and the main printed circuit board (e.g., Fig. 5, element (20, 32), display (16), prg. [0058]), and wherein the at least one substrate is part of the main printed circuit board (e.g., prg. [0058])  Regarding claims 21 and 22, Chiang in view of Ou, and further, in view of Toyomaki teach all the limitations in claim 19, and further, Chiang teaches wherein the at least one substrate is a second printed circuit board electrically connected to the main printed circuit board (e.g., Fig. 5, element (20, 32), display (16), prg. [0058]), wherein the chassis is coupled to the at least one substrate via the main printed circuit board (e.g., Fig. 3, elements (32, 52, 54), Fig. 5, elements (20, 22)).      Regarding claims 23, 24, and 25, Chiang in view of Ou, and further, in view of Toyomaki teach all the limitations in claim 2, and further, Chiang teaches wherein the gap is filled with a dielectric material (e.g., Fig. 5, elements (28, 70), prg. [0033]), wherein the at least one substrate defines at least one dielectric-filled cavity with at least partially electrically conductive sides, and the feeding element is located in the cavity or adjacent thereto (e.g., Fig. 4, elements (22, 52, 54, 58), and prg. [0058]), wherein the at least partially electrically conductive sides of the dielectric-filled cavity comprise a plurality of electrically conductive vias (e.g., Fig. 8, element (78), prg. [0080]).       Regarding claim 26, Chiang in view of Ou, and further, in view of Toyomaki teach all the limitations in claim 24, and further, Ou teaches wherein the at least one substrate defines a plurality of dielectric-filled cavities with at least partially electrically conductive sides, and, in each cavity or adjacent thereto, a feeding element is located, and each feeding element is connected to a radio frequency integrated circuit via its own feedline (e.g., Fig. 4, 5, 7, elements (400, 420, 440, 500, 710), and prg. [0009], [0046]).Regarding claim 27, Chiang in view of Ou, and further, in view of Toyomaki teach all the limitations in claim 26, and further, Ou teaches wherein the housing accommodates at least one electrically conductive wall, two adjacent cavities are separated from one another by the wall, the wall is connected to the frame and to the chassis, and the dielectric-filled intermediate space is separated into a plurality of dielectric-filled compartments, each compartment defining a waveguide (e.g., Fig. 6, elements (605, 610, 650)).      Regarding claim 28, Chiang in view of Ou, and further, in view of Toyomaki teach all the limitations in claim 26, and further, Ou teaches wherein the housing accommodates at least one electrically conductive wall, two adjacent cavities are separated from one another by the wall, the wall is connected to the frame and separated from the chassis, or the wall is connected to the chassis and separated from the frame (e.g., Fig. 5, 6, elements (505, 605), prg. [0074]). 
Allowable Subject Matter

      Dependent claims 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, and overcome the Claim Rejections - 35 USC § 112(a).      The prior art specifically Chiang, Ou, and  Toyomaki failed to render obviousness in combination or individually and failed to anticipate individually the following underlined limitations:a feeding element and a feedline are located; a radio frequency integrated circuit, which is connected to the feeding elements via the feedlines; at each module along at least a part of one side of the frame, and between the display and the substrate, the chassis and the frame are separated from one another by a dielectric-filled intermediate space; at each module along the part of one side of the frame, and between the cover and the dielectric-filled intermediate space, the display is separated from the frame by a gap; and a plurality of waveguide structures, each waveguide structure being formed at least by the dielectric-filled intermediate space, the frame, the chassis and the wall or walls, as disclosed in independent claim 16 and dependent claims 29.   

Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form.

     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).       A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
April 9, 2021